department of the treasury employer_identification_number contact person - id number contact telephone number uil list internal_revenue_service p o box cincinnati oh release number release date date legend amount of set-aside date of set-aside name of grantee institute name of disease name of doctor disbursement for year sec_1 through disbursement for year x i c i l z o k n i dear this is in response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you've been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 description of set_aside request you have requested a set-aside of dollar_figurex for the tax_year ending u to fund v's work to develop a cure for m the grant shall be employed exclusively to support research of m through a collaborative national multi-phased effort led by s the president of v the funding for a given year may be disbursed by the foundation in one or more payments over the year of support the nature and purpose of the research project will include an annual conference a national grants component and advanced scientific research funding is contingent upon dollar_figure leading the national multi-center effort funding shall not be used for the following e e e general institutional expenses general fundraising campaign expenses such as dinners and mass mailings asacontribution to unified funds or to a pooled_fund that is itself used to award grants of any kind except as specified e social science religious political or other research that does not fall within your areas of interest the set-aside will be disbursed within months of the date of the set-aside you closely monitor v’s use of your funds they must submit annual progress reports to you and you can cause an independent audit to be performed on their accounts at any time during the term of the grant the annual conference will bring together leading scientists from around the nation to discuss the development of a cure for m the funding you will provide for v's program is expected to stimulate larger grants from other sources disbursements from the set-aside will be dollar_figurey a year for each of year sec_1 through and dollar_figurez for year you plan to provide additional funding to v for the same project however these are not additions to the set-aside for this project which is dollar_figurex the project can be better accomplished by a set-aside than by an immediate payment of funds because on the one hand development of treatments in biomedical research can only be achieved in an extended timeframe and on the other hand there must be strict accountability for the grantee’s use of the funds it receives a truly integrated highly functional multidisciplinary team takes a minimum of five years to achieve maximum efficacy the meeting of regulatory requirements also demands a substantial amount of time as a result breakthroughs can take ten years or more from inception to trial this being so a commitment to support efforts to develop a cure for m over the long term is required therefore to ensure that the research team remains accountable it is important that they submit annual progress reports which will be the basis of continued funding over the month term of the project law internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 b i of the code is satisfied if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the project can better be accomplished using the set-aside than by making an immediate payment of funds sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment of funds if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside analysis you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 as required by sec_4942 of the code your proposed set_aside will be used to accomplish purposes described in sec_170 namely for scientific research purposes as required by sec_53_4942_a_-3 of the regulations your proposed set_aside will be used to fund a specific research program that requires an accumulation of funds before beginning the research as required by sec_4942 i of the code and sec_53_4942_a_-3 of the regulations you have established that the amount set-aside for this specific project will be paid out within months your project is one that can better be accomplished by the set_aside of income rather than by the immediate payment of funds like the example in sec_53_4942_a_-3 the project you have undertaken is of such magnitude as to require an accumulation of funds before beginning the research your project therefore satisfies the suitability test as set forth in sec_4942 of the code and sec_53 a b of the regulations ruling based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside your approved set-aside s shall be evidenced by the entry of the dollar amounts involved on your books_and_records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this ruling letter in your permanent records if you have any questions please contact the person listed in the heading of this letter sincerely lois lerner director exempt_organizations enclosure notice redacted copy of approval letter
